The opinion of the court was delivered by
Burch, J.:
The defendants appeal from an order sustaining generally a motion for a new trial, based on all the .statutory grounds.
A statement of the proceedings is not necessary. The district court might have been satisfied the plaintiff was not afforded a reasonable opportunity to present his case, because, after taking leave to amend his answer, the defendants did not do so, and the plaintiff did not know the answer would not be amended in time to prepare for trial on the pleadings as they stood at the term at which the cause was heard. Some improper evidence was admitted. Essential features of the defendants’ case depended on oral testimony, which the court might have believed the jury should not have credited.
The judgment of the district court is affirmed.